EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows to correct what appears to be a clerical and/or typographical error, as step (e), rather than step (d), recites the "two or more data points." 

Claim 8 has been amended as follows:
8.	The method of claim 1, wherein the two or more data points of (e) comprise a baseline data point.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
As discussed in the prior Office action(s) (e.g., Non-Final Rejection mailed 03/29/2022), the prior art of record, for example, US 2014/0155767 A1 to Fukuda, teaches and/or suggests a method for calibrating a continuous non-invasive blood pressure measurement system comprising acquiring a first data point pair when a user is in a first (e.g., baseline or resting) state and a second data point pair when a user is in a second state that produces a change in blood pressure, each data point pair comprising a conventional (e.g., cuff-based) blood pressure measurement and a pulse transit time measured while the user is in the respective states. US 2018/0279965 A1 to Pandit discloses a Valsalva maneuver is one such state producing a change in blood pressure, such that obtaining a calibration data point pair during such a maneuver would have been an obvious modification. 
The prior art of record further teaches/suggests automatically initiating calibration when particular conditions are met (US 2014/0012147 A1 to Li); and discloses the physiological changes that occur when a Valsalva maneuver is properly performed, as well as suggesting a means/method to differentiate changes produced by performing a Valsalva maneuver from other user actions, such as standing (US 2008/0200819 A1 to Lynn). US 2008/0262361 A1 to Gutfinger discloses instructing a patient to perform a Valsalva maneuver and verifying that the patient actually performed said Valsalva maneuver by analyzing changes in respiration to verify that respiratory patterns consistent with the Valsalva maneuver occur (¶ [0112]). However, the above-noted references do not teach/suggest instructing the person to initiate a calibration by performing a Valsalva maneuver during a period of time and automatically taking a conventional blood pressure measurement and acquiring proximal and distal PPG data for calculating a corresponding pulse transit time in response to inertial sensor data and PPG data during said period of time indicating the person has performed a Valsalva maneuver. Accordingly, the prior art of record does not teach and/or suggest a method comprising, in combination with the remaining recited steps, providing instructions to instruct the person to initiate a calibration of the system by performing a Valsalva maneuver for a period of time, wherein initiating the calibration of the system by performing the Valsalva maneuver for the period of time includes: in response to determining, by the one or more processors, that the person is stationary based on inertial data obtained from the one or more inertial sensors and in response to determining, by the one or more processors, that an amplitude of the PPG data obtained from the person during the period of time when the person is performing the Valsalva maneuver has decreased in the period of time by more than a threshold value, automatically taking at least one measurement of a blood pressure of the person with the calibration blood pressure device when the person is performing the Valsalva maneuver, wherein the calibration blood pressure measuring device is selected from a group consisting of an oscillometric blood pressure device, a sphygmomanometer, an arterial tonometry device, a volume clamp device, and any combinations thereof, wherein the calibration blood pressure measuring device does not comprise a mouthpiece pressure transducer, and obtaining proximal pulse wave PPG data and distal pulse wave PPG data from the one or more sensors when the person is performing the Valsalva maneuver. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791